PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/241,728
Filing Date: 7 Jan 2019
Appellant(s): Tierney et al.



__________________
Keith Woffinden
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/1/2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The appellant argues that there is no clear motivation to combine the Glazer reference with other prior art references as there are no augmented reality (AR) teachings in Glazer. 
	However, the examiner respectfully disagrees. To aid in understanding how Glazer was applied, the examiner submits a brief summary of how the references were applied in addressing the claim. Main reference Piippo teaches an AR system where the user is able to rate stores/restaurants (Piipp: 0066, FIG.6A), wherein the rating GUI element is presented at the geofenced location of the respective stores (Hart: 0075). Further, to address the modified (updated) survey results the examiner relied on the teachings of Stafford that dynamically accumulates rating information (Stafford: 0065). The examiner also submits that the appellant has not argued against the use of the references above in addressing the respective limitations. 
	The combined references merely lacked the teaching of an administrator viewing the modified survey results via an AR device. Reference Glazer was utilized for the concept of having an administrator view polling results (Glazer: FIG.7-8, 0082-0083). The test for obviousness is whether it would have been obvious to provide the existing survey results to a user other than the person taking the survey (e.g. administrator), and if that person were to utilize the AR system of Piippo in viewing said survey results. Consequently, the examiner maintains the position that given the AR survey system of Piippo, and the 

	The appellant further argues that Glazer fails to provide augmented reality elements to the administrator that reflects the modified survey results in relation to the “defined location.” 
	However, the examiner respectfully disagrees. The claim merely recites presenting the survey results via an AR device of the administrator “in relation” to the defined location. The survey is taken by users at defined locations (geofence set around the store (Hart: 0075)). Since, the “defined location” corresponds to the location of the user near a store (geofence), then providing survey results to the administrator “in relation” to the defined location merely implies that the survey reflects the fact that users took said survey at a location that is specific to said store. Also, “in relation to” is a broad limitation, where the examiner believes the ratings done by users at a store with a defined geofence with corresponding surveys (taught by Piippo) reads on the claim. Therefore, the examiner maintains the position that the combined teachings fully addresses the claim.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID H CHU/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        
Conferees:



/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.